DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 and 11-16 in the reply filed on 10 November 2021 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 May 2020, 08 January 2021, 03 November 2021, and 12 January 2022 were considered by the examiner.

Claim Status
Claims 1-16 are pending.
Claims 9-10 are withdrawn.
Claims 1-8 and 11-16 are rejected.

Claim Interpretation
Claim 6 recites “silicophosphate glass”, which is being interpreted by the examiner to be a material comprising silica (glass) and phosphate within the composition. Applicants disclose silicophosphate glass being made from magnesium phosphate, colloidal silica, and chromium trioxide (Paragraph [0059]). The examiner notes that this composition is not limiting of what constitutes “silicophosphate glass”, but rather demonstrates silica and phosphate are necessary components thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 1, Claim 1 recites that the coating B contains a “glassy substance”, which renders the claim indefinite. Applicant’s do not specify what would constitute a “glassy substance” is and the examiner notes that glassy could refer to, for example, (i) glass-like in appearance, i.e., translucent, (ii) a glass-like microstructure, i.e., non-crystalline/amorphous, (iii) a glass-like composition, i.e., substantially comprising SiO-2, or (iv) physically glass-like, e.g., T-g, CTE, ρ, etc. To aid in compact prosecution, the examiner is interpreting “glassy substance” such that it is not limited by any of the above features. Rather, the examiner is interpreting the claim 
Regarding Claims 2-8 and 11-16, Claims 2-8 and 11-16 are rejected by virtue of dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2018/0119244, Omura). 
Regarding Claim 1, Omura teaches a grain-oriented electrical steel sheet (Abstract), comprising a steel sheet (Abstract) wherein a forsterite coating, hereinafter coating A, is disposed on the steel sheet (Claim 1). Though not expressly stated, the examiner notes that that it would be reasonably expected that coating A would contain a crystalline substance since coating A is a forsterite coating, and applicants disclose forsterite is the crystalline substance in coating A of the present disclosure (see Paragraph [0017]). Omura further teaches an insulation coating disposed on coating A, hereinafter coating B; and teaches that coating B comprises colloidal silica and a phosphate (Paragraph [0046]) defined by applicants as a “silicophosphate glass” and therefore a “glassy substance” (see discussion above).
Omura does not explicitly teach the claimed alkali metal elemental profiles obtained by radio frequency glow discharge optical emission spectroscopy satisfying formulae (1) and (2). Herein, the examiner notes: 
Instant Claims 9 and 10 (currently withdrawn), which recite the amount of alkali metal element in the coating is not less than 1.0 x 10-5 mol/m2 and 1.0 x 10-2 mol/m2, respectively. 
The applicants claim this elemental profile is acquired from coating B toward the steel sheet, this amount of alkali metal refers to a content amount in a region outside of coating B and necessarily between coating B and the steel sheet. 
Therefore, the examiner submits that any teaching in the prior art that demonstrates a substantially identical amount of alkali metal deposited in or on coating A would necessarily satisfy the instantly claimed elemental profiles of formulae (1) and (2). 
Omura teaches that coating A is formed be applying an annealing separator having MgO as the main component, and subjecting this to final annealing (Claim 2). Omura further teaches MgO is deposited 8 g/m2 of MgO, corresponding to 100 parts, and thereafter 0-0.03 parts of Na, in the form of sodium borate, by mass of MgO is added and the coating is subjected to final annealing (Paragraph [0157]). Accordingly, this would necessarily yield at most 1.04 x 10-2 mol/m2 of Na in coating A. Therefore, since this amount of Na in coating A is substantially identical to the alkali metal content (see (i) above), the examiner submits that it would be reasonably expected that Omura would necessarily and inherently teach elemental profiles that exist within an overlapping range of values that satisfy formulae (1) and (2), absent concrete evidence to the contrary, because the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01), and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claims 2-3, Omura teaches all of the limitations of the grain-oriented electrical steel sheet of Claim 1. Omura further teaches wherein the crystalline substance of coating A is an oxide and is forsterite (Claim 1).
Regarding Claims 6-7, Omura teaches all of the limitations of the grain-oriented electrical steel sheet of Claim 1. Omura further teaches wherein the “glassy substance” of coating B is “silicophosphate glass” (see Instant Claim 1 discussion above and (Paragraph [0046] of Omura), and wherein the “silicophosphate glass” contains at least one of the listed elements of instant Claim 7; Omura teaches Al, Mg, Ca, Fe, and Mn (Paragraph [0130]).
Regarding Claims 8, 11-12, and 15-16, Omura teaches all of the limitations of the grain-oriented electrical steel sheet of Claims 1-3 and 6-7. Omura further teaches wherein the alkali metal element is Na (see Instant Claim 1 discussion above and Paragraph [0157] of Omura).
Claims 1, 4-8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuti (US 6,280,862, Inokuti), as evidenced by Kuo et al. (“High Temperature Wear Behavior of Titanium Nitride Coating Deposited Using High Power Impulse Magnetron Sputtering”, Kuo), and further in view of Omura cited above.
Regarding Claim 1, Inokuti teaches a grain-oriented electrical steel sheet (Abstract) comprising a steel sheet (Abstract).  
Inokuti further teaches a two-layered ceramic coating disposed on the steel sheet (TiN and Si3N4 – Col. 13, Lines 6-12), hereinafter coating A. Inokuti does not explicitly teach that coating A is contains a crystalline substance. The examiner notes that the TiN coating of Inokuti 
Inokuti further teaches a coating disposed on coating A, hereinafter coating B, wherein coating B contains a “glassy substance”; specifically Inokuti teaches forming an insulating tensile coating consisting essentially of colloidal silica and a phosphate, defined by applicants to a “glassy substance”, formed on a nitride of Si (Col. 17, Lines 31-40 and 52-58), which is the outer portion of coating A (see above).
Inokuti does not explicitly teach the claimed elemental profiles of an alkali metal element satisfying formulae (1) and (2), however the examiner notes that Inokuti teaches larger tensile strengths in the coating improves iron loss (see Figure 1). Further substantially identical materials are expected to have substantially identical properties.  Inokuti does appear to explicitly disclose including sodium.  However, analogous art by Omura, which also teaches on grain-oriented electrical steel sheets (Abstract), teaches the inclusion of Na in an amount that is at most 1.04 x 10-2 mol/m2 in a coating underlying a tension coating on a grain-oriented electrical steel sheet (Paragraph [0157]).  It would have been obvious, before the effective filing date, to include the amount of Na in the coating underlying the tension coating, i.e., coating A, as taught by Omura, into coating A of the grain-oriented electrical steel sheet, as doing so improves the tension in the resulting sheet (see e.g., Examples 2-3 in Table 5 of Omura), and increases in tension are known to yield decreases in loss (Figure 1 of Inokuti), which would be desirable and sought in Inokuti.
Where sodium is included as taught by Omura one of ordinary skill in the art would have expected the resulting steel sheet to have an elemental profiles satisfying formulae (1) and (2), specifically where the amount of Na in coating A is substantially identical to the alkali metal content (see (i) above), the examiner submits that it would be reasonably expected that the coating of Inokuti would necessarily and inherently teach elemental profiles that exist within an overlapping range of values that satisfy formulae (1) and (2), absent concrete evidence to the contrary, because the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01), and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claims 4-5, Inokuti modified by Omura teaches all of the limitations of the grain-oriented electrical steel sheet of Claim 1. Inokuti further teaches crystalline substance of coating A is a nitride, specifically TiN Col. 13, Lines 6-12).
Regarding Claim 6, Inokuti modified by Omura teaches all of the limitations of the grain-oriented electrical steel sheet of Claim 1. Inokuti further teaches wherein the “glassy substance” of coating B is “silicophosphate glass”; specifically Inokuti teaches forming an 
Regarding Claim 7, Inokuti modified by Omura teaches all of the limitations of the grain-oriented electrical steel sheet of Claim 1. Inokuti does not explicitly teach any of the listed metal elements included in the silicophosphate glass coating. The examiner submits that it would be reasonably expected for the silicophosphate glass of Inokuti to use at least one of the listed metal elements, i.e. Al, Mg, Ca, Fe, and Mn, as such elements are conventional in the art for silicophosphate glass coatings for grain-oriented electrical steel sheets, as evidenced by Omura (Paragraph [0130]).
Regarding Claims 8 and 13-16, Inokuti modified by Omura teaches all of the limitations of the grain-oriented electrical steel sheet of Claims 1 and 4-7. Omura further teaches wherein the alkali metal element is Na (see Instant Claim 1 discussion above and Paragraph [0157] of Omura).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                 

                                                                                                                                                                                       /Adam Krupicka/Primary Examiner, Art Unit 1784